108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Carl R. BROOKS, Jr., Petitioner.
No. 97-1082.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1997.Decided Feb. 21, 1997.

Carl R. Brooks, Jr., Petitioner Pro Se.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Carl Brooks filed this mandamus petition seeking to challenge this court's decision in Brooks v. Southeastern Public Service Authority, No. 95-2260 (4th Cir.  Jan. 7, 1997) (unpublished) (per curiam).  Mandamus is an extraordinary remedy and may be granted only when there are no other means by which the petitioner could obtain the requested relief.  See In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Further, mandamus may not be used as a substitute for appeal.  See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Because this case presents no extraordinary circumstances, and because mandamus is not the proper remedy for challenging a prior decision of this court, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED